Ratcliff v. Johnstone                                               



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-053-CV



ELIJAH W. RATCLIFF,

	APPELLANT

vs.



ROBERT G. JOHNSTONE, R. D. COOPER, KAREN JOHNSON, STATE OF TEXAS,
STATE BAR OF TEXAS, AND TEXAS EMPLOYMENT COMMISSION,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 92-13523, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 



PER CURIAM
	Appellant Elijah W. Ratcliff seeks to appeal from the district court's November 30,
1993, order granting the appellees State Bar of Texas and Karen Johnson's plea to the jurisdiction
and dismissing Ratcliff's third original amended petition.  The November 30, 1993, order does
not: (1) explicitly dispose of appellees Robert G. Johnstone, R. D. Cooper, the State of Texas,
and the Texas Employment Commission; (2) recite that the order is intended to be a judgment,
much less a final judgment; or (3) contain a "Mother Hubbard" clause that denies all relief not
expressly granted.  See North E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 897-98 (Tex.
1966).
	We hold that the November 30, 1993, order is interlocutory, and, thus, we have
no jurisdiction over this appeal.  Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (West 1986);
Aldridge, 400 S.W.2d at 895 (order or judgment is interlocutory if it does not dispose of all
parties and claims).
	We dismiss for want of jurisdiction both the appeal and Ratcliff's motion for
extension of time to file the record.  Tex. R. App. P. 60(a)(2).

Before Justices Powers, Aboussie and Jones
Appeal Dismissed for Want of Jurisdiction
Filed:   March 9, 1994
Do Not Publish